Opinion by
Judge Lindsay :
The petition in this case fails to allege that the order of attachment under which appellant’s property was seized had been discharged or in any way finally disposed of. It follows, therefore, that no cause of action is set out. To allow a proceeding of this kind might result in a judgment in favor of appellants for damages for wrongful seizure of his property, and afterwards the justice who had jurisdiction of the same question might decide that the attachment had been rightfully sued out and the seizure properly made.

J. B. White, for appellcmt.


Riddle & Fluty, for appellee.

The judgment of the Circuit Court is manifestly right and must be affirmed.